Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-14-2003

Bassett v. Rent A Ctr
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4442




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Bassett v. Rent A Ctr" (2003). 2003 Decisions. Paper 107.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/107


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

            THE UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT

                            ___________
                            No. 02-4442
                            ___________




                     MARSOREEZ BASSETT,

                                  Appellant


                                  v.

                        RENT-A-CENTER;
                       NICHOLAS FINELLI
                          ___________


    ON APPEAL FROM THE UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF NEW JERSEY

                      (D.C. Civil No. 99-cv-06140)
          District Judge: The Honorable Stephen M. Orlofsky

                            ___________

              Submitted Under Third Circuit LAR 34.1(a)
                          October 28, 2003

BEFORE: SCIRICA, Chief Judge, NYGAARD, and AMBRO, Circuit Judges.

                     (Filed November 14, 2003)
                            ___________

                     OPINION OF THE COURT
                          ___________
NYGAARD, Circuit Judge.

              Appellant Marsoreez Bassett appeals the District Court’s order of summary

judgment in favor of Appellees Rent-A-Center (“RAC”) and Bassett’s supervisor,

Nicholas Finelli. Bassett sued RAC and Finelli alleging wrongful termination based on

disability and race discrimination. In granting summary judgment, the District Court

held: (1) Bassett could not assert a disability discrimination claim premised on a

personality test because he is not disabled, and (2) Bassett failed to make out a prima

facie case of race discrimination under the New Jersey Law Against Discrimination

(“NJLAD”). We will affirm.

                     I. FACTS AND PROCEDURAL HISTORY

              Because the facts are known to the parties, we review them only briefly.

Bassett, an African American male, applied for a job with RAC in 1997. As part of the

application process RAC required Bassett to take a personality profile test.1 Bassett was

hired on January 28, 1997 as an entry-level Account Manager. In late March of 1997,

Bassett took another personality profile test at RAC’s request. The test showed that

Bassett’s mental skills were better than 99% of the population, but indicated that he

suffered from depression and dependency.




1.      Bassett calls the test the M innesota M ulti-Phasic Personality Inventory
(“M M PI”), while RAC calls the test a M anagem ent Trainee-Executive Pro file test.
W e will not pass judgment on the appropriate nom enclature, but will refer to the test
generically as a personality profile test.

                                             2
              Over his time at RAC, Bassett accumulated a satisfactory employment

record including promotions from entry-level Account Manager to Inside/Outside

Manager to Executive Assistant Manager to Store Manager. When his store came under

new supervision—the supervisory position formerly held by an African American male

was filled with a Caucasian male—Bassett alleges he was targeted for termination. On

March 22, 1999, RAC terminated Bassett, allegedly because of an inventory discrepancy

amounting to $7000 that Bassett left unresolved for three months.

              On November 6, 2002, the District Court granted summary judgment on

behalf of RAC. In its opinion, the Court admonished Bassett for misstating evidence.

Bassett appeals the summary judgment order and this Court has jurisdiction under 28

U.S.C. § 1291.

                                    II. DISCUSSION

A.            Standard of Review

              This Court has plenary review of the District Court’s decisions to grant

summary judgment. See Blair v. Scott Specialty Gases, 283 F.3d 595, 602-03 (3d Cir.

2002). The Court takes the facts in the light most favorable to the non-moving party and

must grant summary judgment if there is no issue of material fact and the moving party is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

B.            ADA/NJLAD Inquiry Claim




                                             3
              Bassett contests the District Court’s holding that he cannot assert a

disability discrimination claim under the Americans with Disabilities Act (“ADA”) and

the NJLAD because he is not disabled.

              The ADA and NJLAD prohibit employers from using tests or

questionnaires that are meant to, or that incidentally, result in discrimination against

disabled individuals. See 42 U.S.C. § 12112(d); N.J.A.C. § 13:13-2.3(a) (“It is an

unlawful employment practice for any employer . . . to make use of any employment test

or other selection criterion that screens out . . . people with disabilities.”). The District

Court avoided the ultimate question of liability by finding that a non-disabled person

lacks standing to challenge his employer’s actions. See, e.g., Dist. Ct. Op., App. at A29.

Alternatively, courts have assumed arguendo that an employer is violating the statute, but

held that the particular plaintiff has no recourse because he is unable to demonstrate

injury based on the employer’s action. See, e.g., Tice v. Centre Area Transp. Auth., 247

F.3d 506, 519-20 (3d Cir. 2001); Armstrong v. Turner Indus., Inc., 141 F.3d 554, 562 (5th

Cir. 1998).

              We will follow this Court’s ruling in Tice that without an actual injury

stemming from the violation, summary judgment for the employer is appropriate. 247

F.3d at 519-20. Bassett has shown no tangible injury from being subjected to the

personality profile test. He cannot show a causal connection between the test and his

termination. Two years elapsed between Basset taking the test and being terminated, with



                                               4
three intervening promotions. Additionally, Bassett is unable to show that the individuals

responsible for his firing even saw his test results. See Tice, 247 F.3d at 520 (noting that

plaintiff “has not even identified a single person who improperly viewed his medical

files”). As Bassett fails to demonstrate an injury, we refuse to let him maintain a suit

against RAC on the alleged violation of the ADA and NJLAD.

              We reach the same result as the District Court—that Bassett is not entitled

to relief on his ADA/NJLAD claim— though we do so on the basis that Bassett is unable

to demonstrate an injury stemming from the alleged violation. Id. Accordingly, we will

affirm the District Court’s order of summary judgment on behalf of RAC.

C.            Race Discrimination Claim

              Bassett claims the District Court erred when it found he could not make out

a prima facie case of race discrimination under the NJLAD, and even if he could make

out a prima facie case, he could not show that RAC’s race-neutral reasons for firing him

were pretextual.

              To make out a prima facie case of discriminatory discharge under the

NJLAD, a plaintiff must show that (1) he is a member of a protected class, (2) he was

performing his job at a level that met his employer’s legitimate expectations, (3) he was

terminated, and (4) he was replaced. Clowes v. Terminix Int’l, Inc., 538 A.2d 794, 805

(N.J. 1988). The District Court held that Bassett’s case was insufficient to meet the

second prong, since RAC could legitimately expect its store managers to operate stores



                                              5
without inventory discrepancies, or if inventory discrepancies arose, to resolve those

problems within three months. We agree. Bassett’s reference to his satisfactory work

history and pattern of promotions to support his claim that he was meeting RAC’s

legitimate expectations is unavailing. RAC had a legitimate expectation that as a store

manager Bassett would proactively avoid inventory discrepancies and quickly rectify any

such errors.

               Because we find that Bassett failed to make out a prima facie case of race

discrimination, we do not need to shift the burden to RAC under McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802 (1973). Were we to do so, however, we agree with the

District Court that Bassett cannot show that RAC’s race-neutral reasons for termination

were pretextual.

                                    III. CONCLUSION

               For the reasons set forth, we will affirm the District Court’s order of

summary judgment in favor of RAC.




                                              6
_________________________


TO THE CLERK:

           Please file the foregoing opinion.




                                          _/s/ Richard Nygaard _____________
                                           Circuit Judge




                                          7
8